DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Claim Objections
Claims 2-5, and 26 are objected to because of the following informalities:  
Claim 2, lines 2 change “the supragingival surface” to “a supragingival surface”.
Claim 2, line 3 change “the subgingival surface” to “a subgingival surface”.  
Claim 3, line 2 change “the subgingival surface” to “a subgingival surface”.
Claim 4, line 1 change “the subgingival surface” to “a subgingival surface”.  
Claim 5, line 2 change “the subgingival surface” to “a subgingival surface”. 
Claim 26, line 2 change “a supragingival surface of the at least one tooth to a subgingival surface” to “the supragingival surface of the at least one tooth to the subgingival surface”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 1 recites “the at least one registration member”, this limitation renders the scope of the claim unclear because the previously recited claim 1 discloses a first and second registration member and not “at least one registration member”. Therefore, it is unclear if the limitation is one of the first or second registration members or if there are additional registration members. For examination, the limitation is interpreted as being one of the first and second registration members. 
Claim 23, lines 2-3 recites “the tooth adjacent to the at least one tooth to be restored”, this limitation renders the scope of the claim unclear because previously recited claim 1 discloses a first tooth adjacent and a second tooth also adjacent and not “the tooth adjacent”. Therefore, it is unclear if the limitation is any adjacent tooth or one of the first or second tooth adjacent to the tooth to be restored. For examination, the limitation is interpreted as one of the first or second teeth adjacent to the tooth to be restored. 
Claim 24 is rejected based on claim dependency on claim 23. 
Claim 24 recites “the tooth adjacent to the at least one tooth to be restored”, this limitation renders the scope of the claim unclear because previously recited claim 1 discloses a first tooth adjacent and a second tooth also adjacent and not “the tooth adjacent”. Therefore, it is unclear if the limitation is any adjacent tooth of claim 23 or one of the first or second tooth adjacent to the tooth to be restored of claim 1. For examination, the limitation is interpreted as one of the first or second teeth adjacent to the tooth to be restored. 
Claim 25 recites “the tooth adjacent to the at least one tooth to be restored”, this limitation renders the scope of the claim unclear because previously recited claim 1 discloses a first tooth adjacent and a second tooth also adjacent and not “the tooth adjacent”. Therefore, it is unclear if the limitation is any adjacent tooth or one of the first or second tooth adjacent to the tooth to be restored. For examination, the limitation is interpreted as one of the first or second teeth adjacent to the tooth to be restored. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1, 4, 6, 9-10, 14-16, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broyles et al (WO 2016/094272).
Regarding claim 1, Broyles discloses a tool for forming a dental restoration (see figures 2-6), the tool comprising: 
a preformed mold body (mold body which includes a lingual portion 30, facial portion 12 and occlusal surface 50) configured to provide a patient-specific, customized fit with at least one tooth to be restored of a patient (par 24-25 discloses that the lingual portion 30 and facial surface 12 include a customized and patient specific lingual and facial surface 32 and 14 that is suitable to restore a patients tooth/teeth), the mold body (30/12/50) configured to align with a portion of a surface of the at least one tooth (par 24 discloses the mold body having customized surfaces that correspond to the surfaces of the patient’s tooth), 
the mold body (30/12/50) being configured to combine with the at least one tooth to define a mold cavity encompassing at least a portion of desired tooth structure of the at least one tooth to be restored of the patient (par 25 discloses that the mold body combined with the patient’s tooth creates a mold cavity which includes the desired structure of a carious legion or missing portion of the tooth), 
 wherein the mold body comprises a first registration member (custom mesial surfaces 40a/b), wherein the first registration member is configured to align with at least a portion of an occlusal or an incisal surface of a first tooth adjacent to the at least one tooth to be restored (par 27 discloses 40a/b corresponds to the mesial surface of an adjacent tooth, where the mesial surface includes a lingual and incisal surface of a neighboring tooth 106/108 as seen in figure 4) and a second registration member (custom distal surfaces 42a/b), wherein the second registration member (42a/b) is configured to align with at least a portion of an occlusal or an incisal surface of a second tooth also adjacent to the at least one tooth to be restored (par 27 discloses 42a/b corresponds to the distal surface of an adjacent tooth, where the distal surface includes a lingual and incisal surface of a neighboring tooth 106/108 as seen in figure 4).
Regarding claim 4, Broyles discloses the subgingival surface of the at least one tooth comprises a root of the at least one tooth (where the natural tooth 100 would inherently include a root as made further evident by par 29 and figure 4).
Regarding claim 6, Broyles discloses the mold body is configured to displace a portion of gingiva of the patient proximate to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity (claim 13 recites the custom tool retracts the gingiva surface from the tooth for a restoration of the tooth).
Regarding claim 9, Broyles disclose the portion of desired tooth structure of the tooth to be restored further comprises at least a portion of an interproximal surface of the at least one tooth (in view of the disclosure of par 39 to have the gingival surfaces extend interproximal and as such is restorable).
Regarding claim 10, Broyles discloses the mold body defines an injection port par 32 discloses a mold cavity has access via an injection port or vent).
Regarding claim 14, Broyles discloses the mold body comprises an opening (approximate receiving surface 25) proximate an incisal or occlusal surface of the at least one tooth to be restored (approximate occlusal surface, as seen in figure 4).
Regarding claim 15, Broyles discloses the mold body comprises a release film or coating configured to facilitate release of restorative material from the surface of the mold body (par 86 discloses the base of the tooth cavity being coated with a liner or adhesive to release a restorative material).
Regarding claim 16, Broyles discloses at least a portion of the mold body is made of restorative material (par 36 discloses the custom tool can be pressed into uncured dental restorative material). 
Regarding claim 23, Broyles discloses the at least one registration member (40a/b or 42 a/b) is configured to align with at least a portion of an incisal surface of the tooth adjacent to the at least one tooth to be restored (see figure 4).
Regarding claim 24, Broyles discloses the tooth adjacent to the at least one tooth (106 or 108) to be restored is not to be restored (see figure 4 and par 32).
Regarding claim 25, Broyles discloses the tooth adjacent to the at least one tooth (106 or 108) to be restored is not to be restored (see figure 4 and par 32).
Regarding claim 27, Broyles discloses the first registration member and the second registration member (40 a/b and 42 a/b) extend away from the mold body (see figure 4). 
Claims 29-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassel (US 5,114,341).
Regarding claim 29, Kassel discloses a tool (matrix 10) for forming a dental restoration (abstract discloses an apparatus for use in restoration procedures for teeth), the tool comprising: 
a preformed mold body (form portion 14) configured to provide a patient-specific, customized fit with at least one tooth to be restored of a patient (see figures 1, 5, 6 and 8 and col 3, lines 44-50 which discloses the form portion 14 being contoured to be a complementary restoration to a desired labial surface of a tooth), the mold body (14) configured to align with a portion of a surface of the at least one tooth (see figures 1 and 5 and col 3/lines 44-50 which discloses it aligns with a labial surface), 
the mold body being (14) configured to combine with the at least one tooth to define a mold cavity encompassing at least a portion of desired tooth structure of the at least one tooth to be restored of the patient (where the inner surface 18 of the mold 14 creates a cavity with the labial surface of the tooth 12 which holds restorative material 32 as seen in figure 5), 
wherein the mold body (14) comprises subgingival portions (flange 20) forming a perimeter of the mold cavity that extends adjacent a subgingival surface of the at least one tooth to be restored (see figures 1 and 4 where the flange extends under the gingival tissue 30, adjacent the subgingival surface of the tooth and creates an upper perimeter to the mold cavity).
Regarding claim 30, Kassel discloses the desired tooth structure of the at least one tooth to be restored defines a tooth structure that tapers from the supragingival surface of the at least one tooth to the subgingival surface of the at least one tooth (see figure 5).
Regarding claim 31, Kassel discloses the mold body (14) is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of the perimeter of the mold cavity (via flange 20, col 4, lines 1-5 discloses the placement of the groove 26 against the lingual surface of the tooth is a secured tight manner).
Regarding claim 32, Kassel discloses the subgingival surface of the at least one tooth comprises a root of the at least one tooth (where the subgingival surface would include at least one tooth root).
Regarding claim 33, Kassel discloses the mold body (14) is configured to extend between a portion of gingiva of the patient and the subgingival surface of the at least one tooth to be restored (see figure 5).
Regarding claim 34, Kassel discloses the mold body (14) is configured to displace a portion of gingiva of the patient proximate to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity (see figure 4 and col 3, lines 64-68 discloses the flange extending under the gingival tissue 30).
Regarding claim 35, Kassel discloses the portion of desired tooth structure of the tooth to be restored further comprises at least a portion of an interproximal surface of the at least one tooth (see col 4, lines 22-26 discloses corners22 and the wings 16 being positioned interproximal).
Regarding claim 38, Kassel discloses the mold body (14) comprising a first and second gripping members (see figure 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al as applied to claim 1 above, and further in view of Kassel.
Regarding claim 2, Broyles discloses the claimed invention as set forth above for claim 1, but fails to disclose the desired tooth structure of the at least one tooth to be restored defines a tooth structure that tapers from the supragingival surface of the at least one tooth to the subgingival surface of the at least one tooth.
However, Kassel teaches a mold body (14) configured to create a desired tooth structure of the at least one tooth to be restored defines a tooth structure that tapers from the supragingival surface of the at least one tooth to the subgingival surface of the at least one tooth (figures 1 and 5 and col 4 lines 16-22 which discloses the application of restorative material at the gingival or subgingival aspects of the tooth to the incisal surface of the tooth in a tapered manner) for the purpose of enabling an inner surface having a specific, predetermined anatomical contour and size. (col 3, lines 55-60).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Broyles to have the desired tooth structure of the at least one tooth to be restored defines a tooth structure that tapers from the supragingival surface of the at least one tooth to the subgingival surface of the at least one tooth as disclosed by Kassel for the purpose of enabling an inner surface having a specific, predetermined anatomical contour and size.
Regarding claim 3, Broyles discloses the claimed invention as set forth above in claim 1, but fails to disclose the mold body is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of a perimeter of the mold cavity.
However, Kassel teaches the mold body (14) is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of a perimeter of the mold cavity (via flange 20, col 4, lines 1-5 discloses the placement of the groove 26 against the lingual surface of the tooth is a secured tight manner) for the purpose of enabling a desired restorative material application to the subgingival aspect of the tooth (col 4, lines 16-22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Broyles to have the mold body is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of a perimeter of the mold cavity as disclosed by Kassel for the purpose of enabling a desired restorative material application to the subgingival aspect of the tooth. 
Regarding claim 5, Broyles discloses the claimed invention as set forth above for claim 1, but fails to disclose the mold body is configured to extend between a portion of gingiva of the patient and the subgingival surface of the at least one tooth to be restored.
However, Kassel teaches a mold body (14) is configured to extend between a portion of gingiva of the patient and the subgingival surface of the at least one tooth to be restored (see figure 4 and col 3, lines 64-68 discloses the flange extending under the gingival tissue 30) for the purpose of a desired restorative material application to the subgingival aspect of the tooth (col 4, lines 16-22). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Broyles to have the mold body is configured to extend between a portion of gingiva of the patient and the subgingival surface of the at least one tooth to be restored as disclosed by Kassel for the purpose of a desired restorative material application to the subgingival aspect of the tooth.
Regarding claim 26, Broyles/Kassel disclose the claimed invention as set forth above as claim 2. Kassel further teaches a subgingival portion (20) that provides a smooth transition from a supragingival surface of the at least one tooth to a subgingival surface of the at least one tooth (see figures 1 and 5) for the reasons set forth above.
Claims 11-13, 28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al.
Regarding claim 11, Broyles discloses the claimed invention of claim 1, however the embodiment of figures 1-6 fails to disclose the mold body comprises a gripping member.
However, Broyles discloses in the embodiment of figures 11-14 the mold body (mold block design which includes lingual portion 312, facial portion 330 and occlusal portion 350) comprising a gripping member (handle 318, which is disclosed in par 59 that it can be held by pliers) for the purpose of assisting in the alignment of the mold body (par 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the embodiment of figures 1-6 to have the mold body comprise a gripping member as disclosed by the embodiment of figures 11-14 for the purpose of assisting in the alignment of the mold body. 
Regarding claim 12, Broyles discloses the claimed invention of claim 1, however the embodiment of figure 1-6 the mold body comprises a wedging member configured to displace a tooth adjacent to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity.
However, Broyles discloses in the embodiment of figures 15-18 a mold body (mold block design which includes lingual portion 412, facial portion 430 and occlusal portion 450) comprising a wedging member configured to displace a tooth adjacent to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity par 64 discloses a wedge or matrix band being used with the tool 410) for the purpose of separating teeth during a conventional direct restorative process (par 64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of figure 1-6 to have a wedging member configured to displace a tooth adjacent to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity as disclosed by figure 15-18 for the purpose of separating teeth during a conventional direct restorative process.
Regarding claim 13, Broyles discloses the claimed invention as set forth above in claim 1, but the embodiment of figure 1-6 fails to disclose the mold body is configured to align with a second portion of a surface of the at least one tooth to be restored, the mold body being configured to combine with the at least one tooth to define a second mold cavity encompassing at least a second portion of desired tooth structure of the at least one tooth to be restored of the patient, wherein the second portion of desired tooth structure of the at least one tooth to be restored comprises at least a second transition from a second supragingival surface of the at least one tooth to a second subgingival surface of the at least one tooth.
However, Broyles discloses in the embodiment of figure 7-10 a mold body (mold body which comprises the facial portion 212  and the lingual portion 230) which is configured to align with a second portion of a surface of at least one tooth to be restored (see par 40, where more of the tooth is missing and the tooth 120 requires restoration on the entire exposed surface of the tooth), the mold body being configured to combine with the at least one tooth to define a second mold cavity encompassing at least a second portion of desired tooth structure of the at least one tooth to be restored of the patient (see par 40 which discloses all the surfaces of the tooth defining a second cavity for the restoration of a tooth), wherein the second portion of desired tooth structure of the at least one tooth to be restored comprises at least a second transition from a second supragingival surface of the at least one tooth to a second subgingival surface of the at least one tooth (see figure 7-8 where the transition can be seen in the cast of the tooth 214 and 232) for the purpose of enabling more surfaces of the tooth to be restored (par 40).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify figures 1-6 to have the mold body is configured to align with a second portion of a surface of the at least one tooth to be restored, the mold body being configured to combine with the at least one tooth to define a second mold cavity encompassing at least a second portion of desired tooth structure of the at least one tooth to be restored of the patient, wherein the second portion of desired tooth structure of the at least one tooth to be restored comprises at least a second transition from a second supragingival surface of the at least one tooth to a second subgingival surface of the at least one tooth as disclosed by figures 7-10 for the purpose of enabling more surfaces of the tooth to be restored. 
Regarding claim 28, Broyles discloses the claimed invention as set forth above in claim 1, but fails to explicitly disclose the mold body is a preformed one- piece mold body.
However, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the mold body of Broyles into a preformed one-piece mold body, because the use of a one-piece construction instead of the structure disclosed in Broyles would be merely a matter of obvious engineering choice
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claims 36 and 37, the further embodiment of Broyles also discloses the gripping member (318) extends away from the mold body (see figure 12) and the gripping member (318) is configured to provide a handling mechanism for a practitioner to position the tool relative to the at least one tooth (par 59).
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al in view of Kassel. 
Regarding claim 39, Broyles discloses a tool for forming a dental restoration (custom tool 210 which is disclosed in par 40 as being used to form a dental restoration in the mouth of a patient), the tool (210) comprising: 
a preformed mold body (facial portion 212 and lingual portion 230) configured to provide a patient-specific, customized fit with at least one tooth to be restored of a patient, the mold body configured to align with a portion of a surface of the at least one tooth (par 40 discloses 212 and 230 combine define a custom and desired tooth restoration for the missing portion of a patient’s tooth), the mold body being configured to combine with the at least one tooth to define a mold cavity encompassing at least a portion of desired tooth structure of the at least one tooth to be restored of the patient (where the facial surface 214 and lingual surface 232 combine with the surface of tooth 120 to create the mold cavity as disclosed in par 40-42 and figures 8 and 9), 
wherein the mold body (212/214) comprises at least one registration member (customized surfaces 242a/b and 240a/b), wherein the at least one registration member is configured to align with at least a portion of an occlusal or an incisal surface of a tooth adjacent to the at least one tooth to be restored (par 44 discloses the surfaces 242 a/b and 240 a/b are align with adjacent teeth 126/128 and figures 7 and 8 show they cover an occlusal/incisal surface of the adjacent tooth) and 
Broyles further disclose a gingival surface (custom gingival surfaces 222a/b) which creates a transition from supragingival to gingival (see figure 7 and 9), but fails to disclose mold body comprises a subgingival portion with a surface designed to form an emergence profile of the at least one tooth to be restored to provide a transition from a supragingival surface of the at least one tooth to a subgingival surface of the at least one tooth.
Kassel teaches a mold body (form portion 14) which comprises a subgingival portion (tapered flange 20) with a surface designed to form an emergence profile of the at least one tooth to be restored to provide a transition from a supragingival surface of the at least one tooth to a subgingival surface of the at least one tooth (an emergence profile is defined in par 38 of  applicant’s specification is the tooth structure from subgingival to supragingival, see figures 3-4 of Kassel which discloses the surface design of the flange and figures 1 and 5 and col 4 lines 16-22 which discloses the application of restorative material at the gingival or subgingival aspects of the tooth resulting in a restored tooth structure that transitions from subgingival to supragingival) for the purpose of enabling a desired restorative material application to the subgingival aspect of the tooth (col 4, lines 16-22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Broyles to have the mold body comprises a subgingival portion with a surface designed to form an emergence profile of the at least one tooth to be restored to provide a transition from a supragingival surface of the at least one tooth to a subgingival surface of the at least one tooth as disclosed by Kassel for the purpose of enabling a desired restorative material application to the subgingival aspect of the tooth. 
Regarding claim 40, Broyles further discloses a subgingival surface of the at least one tooth comprises a root of the at least one tooth (where the natural tooth 120 would inherently include a root as made further evident by par 40).
Regarding claim 41, Broyles further discloses the portion of desired tooth structure of the tooth to be restored further comprises at least a portion of an interproximal surface of the at least one tooth (see figure 7-8).
Regarding claim 42, Broyles/Kassel disclose the claimed invention as set forth above for claim 39. Kassel further teaches the subgingival portion is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of a perimeter of the mold cavity (via flange 20, col 4, lines 1-5 discloses the placement of the groove 26 against the lingual surface of the tooth is a secured tight manner), for the reasons set forth above. 
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772